Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 26, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155715(44)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  MELISSA A. REICHENBACH,                                                                                Kurtis T. Wilder,
                                                                                                                     Justices
            Plaintiff-Appellee/Cross-Appellant,
                                                                   SC: 155715
  v                                                                COA: 326355
                                                                   Clinton CC: 13-024577-DM
  JAMES W. REICHENBACH,
             Defendant-Appellant/Cross-
             Appellee.
  ___________________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellee/cross-appellant to
  extend the time for filing her reply on cross appeal is GRANTED. The reply will be
  accepted as timely filed if submitted on or before August 8, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 26, 2017
                                                                              Clerk